ORDER
Prior Report: 140 N.J. 80, 657 A.2d 439.
HAROLD Y. O’GRADY of JERSEY CITY, who was admitted to the bar of this State in 1974, having been ordered to show cause on June 20,1995, why this Court’s Order of temporary suspension should not continue pending the disposition of ethics proceedings *616against him, and respondent having through counsel consented to the continuation of his suspension, and good cause appearing;
It is ORDERED that the suspension of HAROLD Y. O’GRADY continue pending further Order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by HAROLD V. O’GRADY pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown.